Citation Nr: 1700012	
Decision Date: 01/03/17    Archive Date: 01/13/17

DOCKET NO.  12-02 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for left inguinal hernia. 

2. Entitlement to service connection for left inguinal hernia, to include as secondary to right inguinal hernia.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel
INTRODUCTION

The Veteran had active duty from August 1950 to October 1953.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In his January 2012 substantive appeal, the Veteran requested a live videoconference hearing.  In July 2016, the video conference hearing was held with the Veteran as a witness.  A transcript of the hearing has been associated with the claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. An August 2006 rating decision denied the Veteran service connection for left inguinal hernia secondary to right inguinal hernia.  The Veteran did not perfect an appeal, and therefore, the rating decision was final.  

2. Evidence received since the August 2006 rating decision relates to an unestablished fact necessary to substantiate a claim for service connection and raises a reasonable possibility of substantiating such claim. 

3. It is reasonably shown that the Veteran's left inguinal hernia began in service and has persisted since.


CONCLUSIONS OF LAW

1. New and material evidence has been received to reopen the claim of service connection for a left inguinal hernia.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156 (2016).

2. Service connection for left inguinal hernia is warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and does not need to be addressed.  

New and Material Evidence: 

A. Legal Criteria 

A final decision shall be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  See 38 C.F.R. § 3.156.  Material evidence means existing evidence, that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable probability of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512 (1992); Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).  The requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold, promulgated for "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010); 38 C.F.R. § 3.156(a).  It is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (2003). 

B. Factual Background, Analysis, and Conclusion

In an August 2006 rating decision, the RO denied the Veteran's claim for service connection on the bases that there was no evidence of left inguinal hernia in service, and further the left inguinal hernia was not related to the service connected right inguinal hernia.  While the Veteran filed a notice of disagreement with the decision, he did not perfect his appeal.  Therefore, the August 2006 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.

The evidence of record at the time of the August 2006 rating decision included service treatment records (STRs), which report tenderness of the left side abdomen in connection with the right inguinal hernia; an article describing the Veteran's service experience and the ship he worked on; medical and surgery notes from both the right hernia and left hernia surgeries; VA treatment records that show left side abdominal tenderness and fullness; a VA examination that opines the Veterans left hernia is not related to his right hernia; statements made by former employers corroborating the Veteran's testimony that he could not lift heavy objects during employment after service; and letters from other Veterans confirming the Veteran's service, injury, and right hernia surgery. 

The records received since the August 2006 consist of VA treatment records noting the left inguinal hernia; an April 2010 private medical opinion opining that both the right and left inguinal hernias could have been caused by the same accident in service; an October 2010 private medical opinion opining that the left inguinal hernia was as likely as not incurred in service; a November 2010 private medical opinion opining that both right and left abdominal hernias were directly related to the Veteran's military service; and a December 2010 private opinion opining that both the right and left inguinal hernia's were precipitated by the same accident in service. 

The Board finds that the new evidence shows that the Veteran's left inguinal hernia was incurred in service.  In light of the "low threshold" standard under Shade, the new evidence raises a reasonable possibility of substantiating service connection for left inguinal hernia.  Shade, 24 Vet. App. at 117.  Accordingly, the Board finds that the additional evidence is both new and material, and that the claim of service connection for a left inguinal hernia may be reopened. 

Service Connection: 

A.  Legal Criteria

The Veteran seeks compensation for service connection for a left inguinal hernia.  Initially, the Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including the pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board will grant the Veteran's claim if the evidence supports the claim or is in relative equipoise.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B. Factual Background

According to STRs, the Veteran served on the USS Forest Royal beginning in November 1950.  At the Board hearing, the Veteran reported that he was working as a powder man, loading fifty-pound munitions into the five-inch guns, when a shell from the gun fell from the loading position.  The Veteran caught the munition, but the shell slid through his gloves and into his lower abdomen.  The Veteran was immediately transported to a military hospital in Japan. 

At the military hospital, the Veteran underwent a right hernia repair.  STRs noted that his left hernia was weak at the time of the right hernia operation, but no further action was taken to address the left side hernia.  After surgery, the Veteran reports that he had a burning sensation in his left side, while STRs record a tenderness noted on the left side of the abdomen.  The Veteran states that he did not report symptoms of his left side hernia because he did not want to have to go through another surgery at the hospital in Japan.  When the Veteran returned to service, he was placed on light duty and transferred to another ship.  The Veteran remained on light duty for the remainder of service. 

After service, medical records and private statements reflect that the Veteran continued to experience abdominal pain.  Throughout the Veteran's employment history after service, he consistently avoided heavy lifting because of his abdominal issues.  His past employers have submitted statements reporting that the Veteran was unable to lift heavy objects and instead used assistants when required to move heavier objects.  The Veteran reports that the left side burning sensation continued during this time, so much so that he bought a truss to wear on the left side to help with the symptoms.  

In October 2002, the Veteran underwent another right side hernia repair.  The physician for that operation opined that there was no left side hernia.  Instead, the physician repaired the right side hernia and then an additional obturator hernia. 

In a November 2004 VA treatment report, a physician noted fullness in the left groin and instructed the Veteran to return if a bulge became obvious on the left side.  It was also noted that the left inguinal canal had a possible cord lipoma. 

In October 2005, VA medical records reveal that the Veteran was provisionally diagnosed with a left inguinal hernia.  In that same month, a VA examination noted that the right inguinal hernia repair was not related to the left inguinal hernia, the umbilical hernia, or the ventral hernia.  The physician did not address the etiology of the left inguinal hernia at that time. 

In January 2006, the Veteran was diagnosed with the left inguinal hernia and scheduled for surgery.  In April 2006, the Veteran underwent left inguinal hernia repair.  

In August 2006, a private physician opined that the Veteran's right hernia repair in 1951was less than likely the cause of his left hernia.  While the physician only addressed that specific question, he noted that the left inguinal hernia had existed since 1951. 

In October 2007, a VA physician noted that the Veteran's right hernia and left hernia were undoubtedly related to his military service.  Despite having both hernias previously repaired, the Veteran continued to experience abdominal pain and was required to wear a truss. 

In April 2010, the Veteran's primary care physician noted that it was possible that both the Veteran's right and left inguinal hernias could have been caused by the accident that occurred in service in 1951. 

In November 2010, a VA physician opined that the Veteran's severe abdominal hernias are directly related to the Veteran's military service. 

Similarly in December 2010, a VA physician noted that the Veteran's left groin hernia had an onset date of 1951 when the accident occurred.  The physician opined that the same traumatic event precipitated the development of both the right and the left inguinal hernias.  

C. Analysis and Conclusion

The Board finds that entitlement to service connection is warranted.  Beginning in October 2005, the Veteran was diagnosed with a left inguinal hernia.  From the Veteran's testimony as well as STRs, the Veteran was injured in an accident in service and had left side abdominal pain.  The Board finds the Veteran credible when he testified that he did not report his left side pain while in service because he did not want to go through another surgery after the right hernia repair. 

The Veterans STRs, post-service medical records, and correspondence provide sufficient evidence that the left inguinal hernia symptoms have persisted ever since the accident in service.  Immediately after the 1951 right hernia repair, STRs report a weak left hernia.  Furthermore, medical records soon thereafter report left abdominal weakness, while the Veteran reported abdominal pain.  The Veteran submitted over eleven statements from friends and past employers that corroborated his left side pain and his inability to lift heavy objects after service.  Finally, VA and private medical records report that the Veteran's left inguinal hernia was likely caused by the accident in service and that his symptoms have persisted since that time.  Opinions provided by physicians in October 2007, April 2010, November 2010, and December 2010 relate the Veteran's left inguinal hernia to his accident in service.  

Additionally, medical examinations in October 2005 and August 2006 have opined the Veteran's left inguinal hernia is less likely related to the right hernia or right hernia repair conducted in 1951, but these examinations are not relevant to the issue of whether the left inguinal hernia is due to the accident in service.  Furthermore, despite opining that the left hernia was not secondary service connected, the August 2006 opinion reported that the left and right hernia symptoms had persisted since 1951. 

The Board finds the Veteran credible and further finds that VA and private opinions corroborate the Veteran's testimony that the accident in service caused his left inguinal hernia.  All of the requirements for establishing service connection for left inguinal hernia are met and service connection is granted. 


ORDER

New and material evidence has been received, and the claim for service connection for left inguinal hernia is reopened. 

Service connection for left inguinal hernia, to include as secondary to right inguinal hernia is granted. 



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


